Exhibit 10.6
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
This Intellectual Property Security Agreement is entered into as of August 23,
2011, by and between Brian B. Sagheb (“Secured Party”) and Phototron Holdings,
Inc., Growlife, Inc. and Phototron, Inc. (each a “Grantor”).
 
RECITALS
 
A.           Secured Party has advanced money (the “Loan”) in the amount and
manner set forth in that certain Senior Secured Promissory Note issued by
Phototron Holdings, Inc. (the “Borrower”) on August 23, 2011 in favor of Secured
Party (the “Note”).  Secured Party is willing to make the Loan to the Borrower
but only upon the condition, among others, that each Grantor shall grant to
Secured Party a security interest in such Grantor’s intellectual property to
secure the Borrower’s obligations under the Note.
 
B.           Pursuant to the terms of that certain Security Agreement dated as
of August 23, 2011 (the “Security Agreement”), each Grantor has granted to
Secured Party a security interest in all of such Grantor’s right, title and
interest, whether presently existing or hereafter acquired, in, to and under all
of the Collateral (capitalized terms used herein without definition shall have
the meanings ascribed to such terms in the Security Agreement).
 
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of the Borrower’s obligations under the
Note, each Grantor hereby represents, warrants, covenants and agrees as follows:
 
AGREEMENT
 
To secure the Borrower’s obligations under the Note, each Grantor grants and
pledges to Secured Party a security interest in all of such Grantor’s right,
title and interest in, to and under all Collateral constituting intellectual
property (including without limitation those copyrights, patents and trademarks
listed on Schedules A, B and C hereto), and including without limitation all
proceeds thereof (such as, by way of example but not by way of limitation,
license royalties and proceeds of infringement suits), the right to sue for
past, present and future infringements, all rights corresponding thereto
throughout the world and all re-issues, divisions continuations, renewals,
extensions and continuations-in-part thereof.
 
This security interest is granted in conjunction with the security interest
granted to Secured Party under the Security Agreement.  The rights and remedies
of Secured Party with respect to the security interest granted hereby are in
addition to those set forth in the Security Agreement and the other Security
Documents, and those which are now or hereafter available to Secured Party as a
matter of law or equity.  Each right, power and remedy of Secured Party provided
for herein or in the Security Agreement or any of the Security Documents, or now
or hereafter existing at law or in equity shall be cumulative and concurrent and
shall be in addition to every right, power or remedy provided for herein and the
exercise by Secured Party of any one or more of the rights, powers or remedies
provided for in this Intellectual Property Security Agreement, the Security
Agreement or any of the other Security Documents, or now or hereafter existing
at law or in equity, shall not preclude the simultaneous or later exercise by
any person, including Secured Party, of any or all other rights, powers or
remedies.
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the date first written above.
 

Debtors: PHOTOTRON HOLDINGS, INC.          
 
By:
/s/ Douglas Braun       Douglas Braun       Chief Executive Officer          

  GROWLIFE, INC.          
 
By:
/s/ Douglas Braun       Douglas Braun       Chief Executive Officer          

  PHOTOTRON, INC.          
 
By:
/s/ Brian B. Sagheb       Brian B. Sagheb       Chief Executive Officer        
 

       
SECURED PARTY:
  BRIAN B. SAGHEB               /s/ Brian B. Sagheb  

 
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Copyrights
 
Description
Registration
Number
Registration Date
                       

 

 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Patents
 
Description
Patent/App.
No.
File Date
                       

 

 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Trademarks
 
Description
Serial No.
File Date
     
Phototron
85295812
4/14/11
Grow Plus
85280580
3/29/11
Growlife
85280216
3/29/11


 
5